UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended January 2, 2011. OR [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-5109 TODD SHIPYARDS CORPORATION (Exact name of registrant as specified in its charter) Delaware 91-1506719 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1801-16th Avenue SW Seattle, WA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (206) 623-1635 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [ ]; Accelerated Filer [X]; Non-Accelerated Filer [ ]; Smaller Reporting Company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[ ] Yes[X] No There were 5,787,231 shares of the corporation’s $0.01 par value common stock outstanding at February 3, 2011. - 1 - “SAFE HARBOR” STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 Statements contained in this Report which are not historical facts or information are “forward-looking statements.”Words such as “believe,” “expect,” “intend,” “will,” “should,” and other expressions that indicate future events and trends identify such forward-looking statements.These forward-looking statements involve risks and uncertainties which could cause the outcome to be materially different than stated.Such risks and uncertainties include both general economic risks and uncertainties, the completion and timing of the consummation of the transactions contemplated by the Merger Agreement (as defined below), and matters discussed in the Company’s annual report on Form 10-K which relate directly to the Company’s operations and properties.The Company cautions that any forward-looking statement reflects only the belief of the Company or its management at the time the statement was made.Although the Company believes such forward-looking statements are based upon reasonable assumptions, such assumptions may ultimately prove to be inaccurate or incomplete.The Company undertakes no obligation to update any forward-looking statement to reflect events or circumstances after the date on which the statement was made. - 2 - PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS TODD SHIPYARDS CORPORATION UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS Periods ended January 2, 2011 and December 27, 2009 (in thousands, except per share data) Three Months Ended Nine Months Ended 01/02/11 12/27/09 01/02/11 12/27/09 Revenues $ Operating expenses: Cost of revenue Administrative and manufacturing overhead Other insurance settlements ) Total operating expenses Operating income Investment and other income: Lease income Lease expense ) Other income/(expense), net ) Gain on available-for-sale securities 1 (5
